Scott, J.
Whether the bond was executed in the clerk’s office or not, is a plain question of fact susceptible of proof. Although the bond does not show the place where it was executed, yet if the appellants can prove by other'evidence that they are within the law, the Court will permit them to do so; if they .cannot, the motion must be sustained (1).
Note. — The appellants afterwards produced the certificate of the clerk of the C. C., stating that the bond had been duly executed in his office; whereupon,
The Court overruled the motion to dismiss the suit.-
Lane, for the appellants.
Meek, for the appellees.

 Vide Averil v. Dickerson, in this Court, ante, p. 3.